DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Claim Amendment dated 08/20/2021
2.	New claims 9 (see page 17, paragraph [0028] of the specification as originally filed), 10 (see page 26, paragraph [0042] of the spec. as originally filed), 11 (see page 26, paragraph [0042] of the spec. as originally filed), 12 (see page 26, paragraph [0042] of the spec. as originally filed), 13 (see page 27, paragraph [0043] of the spec. as originally filed), 14 (see page 27, paragraph [0043] of the spec. as originally filed), 15 (see page 27, paragraph [0043] of the spec. as originally filed),  16 (see page 27, paragraph [0043] of the spec. as originally filed), 17 (see page 5, paragraph [0010] of the spec. as originally filed), 18 (see page 5, paragraph [0010] of the spec. as originally filed), 19 (see page 5, paragraph [0010] of the spec. as originally filed), and 20 (see page 5, paragraph [0010] of the spec. as originally filed) were added, which are supported by applicants’ original disclosure.
	Thus, no new matter is present at this time.

Claim Objections
3.	Claim 8 is objected to because of the following informalities:  
	As to Claim 8: The status of claim 8 should be changed from“(currently amended)” to “(original)”.  Applicants in the claim amendment filed 08/20/2021 do not indicate any amendments were made to claim 8, and when comparing claim 8 to its original language, no changes were made. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1, 3-8, 11, 14-15, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 7 of copending U.S. Application No. 17/294,501 (hereinafter referred to as “US Appl. ‘501”; corresponding to US PG PUB 2022/0017722) in view of English Translation of JP 2002-1290141 (hereinafter referred to as “JP ‘014”).
	The claims of US Appl. ‘501 and the present application are directed to resin compositions containing a polyarylene sulfide resin, zeolite, and glass fiber.  The claims of US Appl. ‘501 and the present application also recite that the composition is in a melt-kneaded mixture and in a pellet form.  The claims of the US Appl. ‘501 and the present application further recite a molded body obtained by molding the polysulfide resin composition and a method for preparing the same by melt molding the polysulfide resin composition.  Moreover, the claims of the US Appl. ‘501 and the present application recite a method for producing a resin composition involving the step of melt-kneading the ingredients described above at the melting point of the polyarylene sulfide resin. 
	However, the claims of US Appl. ‘501 does not specifically mention the addition of an olefin polymer and glass flakes having a particular particle diameter size as required by the claims of the present application.  The claims of US Appl. ‘501 also does not mention an olefin polymer as including a copolymer of an alkene, an alkyl acrylate and glycidyl acrylate as required by present claim 3.  
	Nevertheless, JP ‘014 discloses the use of olefin resin that may be selected from, among other things, a copolymer of ethylene, methyl methacrylate and glycidyl acrylate (corresponding to the claimed copolymer of an alkene, alkyl acrylate and glycidyl acrylate) and glass flake having a particle size of 10-4000 µm (overlaps with the claimed particle diameter in the range of 100 µm or less) for the purposes of preparing a polyphenylene sulfide resin composition having desired properties including excellence in low gas property, particularly excellent balance of mold deposit, cold heat property, and warp, suitable for molded products (Paragraphs [0018], [0027]-[0032], and [0058], and see also abstract). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the olefin resin comprising a copolymer of alkene, alkyl acrylate, and glycidyl acrylate and glass flakes having the claimed particle size taught by JP ‘014 in the composition, method, and molded body of US Appl. ‘501, with a reasonable expectation of successfully obtaining desired properties including excellence in low gas property, particularly excellent balance of mold deposit, cold heat property, and warp, suitable for molded products.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3-8, 11, 14-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over English Translation of JP 2002-1290142 (hereinafter referred to as “JP ‘014”).
	As to Claims 1, 3-8, 11, 14-15, and 18-20: JP ‘014 discloses a polyphenylene sulfide resin composition (corresponding to the claimed polyarylene sulfide resin) (Paragraph [0001]), comprising polyphenylene sulfide resin (corresponding to the claimed polyarylene sulfide resin (A)), an inorganic filler, an olefin resin that may be selected from, among other things, ethylene, methyl methacrylate and glycidyl acrylate (corresponding to the claimed olefin resin comprising a copolymer of an alkene, alkyl acrylate and glycidyl acrylate) and glass flake having a particle size of 10-4000 µm (overlaps with the claimed particle diameter in the range of 100 µm or less) (Paragraphs [0008], [0018], [0027]-[0032], and [0058], and see also abstract).  See MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.).  JP ‘014 also discloses that the composition is a melt-kneaded mixture and in pellet form (Paragraphs [0038], [0042] and [0057]).  JP ‘014 further discloses that the composition may be molded into molded products (corresponding to the claimed molded body) (Paragraphs [0042] and [0043]).  Moreover, JP ‘014 discloses a method for preparing the resin composition involving the steps of melt-kneading the ingredients describe above at a temperature of 280-380 degrees Celsius (which is inclusive of the claimed melting point of the polyarylene sulfide resin or higher3) (Paragraph [0039]).  Additionally, JP ‘014 discloses the method for preparing a molded product involving the step of melt molding the resin composition (Paragraphs [0042]-[0043] and [0057]). 
	However, JP ‘014 does not mention the claimed zeolite (C) and glass fibers (D1) with sufficient specificity to constitute anticipation within the meaning of 35 USC 102. 
	Nevertheless, JP ‘014 does disclose using inorganic fillers including two or more fillers selected from, among other things, zeolite and glass fibers, to provide polyphenylene sulfide resin compositions with desired mechanical strength and cooling property suitable for molded products (Paragraphs [0021], [0023]-[0024] and [0058]).  Thus, it would have been obvious to one of ordinary skill in the art to select the claimed zeolite and glass fibers as the inorganic fillers, with a reasonable expectation of successfully obtaining polyphenylene sulfide resin compositions with desired properties including advantageous mechanical strength and cooling property suitable for molded products as suggested by JP ‘014. 

6.	Claims 2, 9-10, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over English Translation of JP 2002-129014 (hereinafter referred to as “JP ‘014”) as applied to claims 1, 3-8, 11, 14-15, and 18-20 above, and further in view of English Translation of JP 2002-0037164 (hereinafter referred to as “JP ‘716”). 
	The disclosure with respect to JP ‘014 in paragraph 5 is incorporated here by reference. While JP ‘014 discloses the use of polyphenylene sulfide resin composition comprising, inter alia, the claimed olefin resin made of a copolymer of an alkene, an alkyl acrylate and glycidyl acrylate, in a melt kneaded mixture or in pellet form, and for preparing molded products (body) (Paragraphs [0027]-[0032], [0038], [0042]-[0043], and [0057]), they do not specify the particular amount of zeolite used as required by claim 2 and its dependent claims.
	Nevertheless, JP ‘716 discloses employing 20-90 parts by weight of inorganic fillers, including zeolite, based on 100 parts by weight of polyphenylene sulfide resin (which touches the claimed amount range of 20 parts by mass or less5 and overlaps with that disclosed in JP ‘0146) for the purposes of providing polyphenylene sulfide resin compositions with high weld strength suitable for molded products (Paragraphs [0001], [0056], [0058] and [0060], and see also abstract). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ an optimum or workable amount of zeolite taught by JP ‘716, inclusive of those claimed, in the polyphenylene sulfide resin composition of JP ‘014, with a reasonable expectation of successfully obtaining desired weld strength properties for molded products. 

Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 08/20/2021.
        2 Cited in the IDS submitted by applicants on 08/20/2021.
        3 According to page 2, paragraph [0002], of the present specification, polyarylene sulfide (hereinafter, frequently referred to as “PAS”) resins, such as a polyphenylene sulfide (hereinafter, frequently referred to as “PPS”) resin, are known as an engineering plastic exhibiting such excellent heat resistance that it can have a melting point as high as 270° C. or more.  
        4 Cited in the IDS submitted by applicants on 08/20/2021. 
        5 See MPEP 2144.05 (It has been held that a range of “more than 5%” would overlap a disclosure of 1-5%, In re Wertheim, 541 F. d. 257, 191 USPQ (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d. 1934 (Fed. Cir. 1990)).
        6 JP ‘014 discloses using inorganic fillers in a blending amount of 40-300 parts by weight with respect to 100 parts by weight of the polyphenylene sulfide resin (Paragraph [0024]).